875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Atmand KOCI, Plaintiff-Appellant,v.Nurse DUNCAN, Marion Correctional Treatment Center,Defendants-Appellees.
No. 89-6553.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1989.Decided May 2, 1989.

Atmand Koci, appellant pro se.
Edward Meade Macon, McGuire, Woods, Battle & Boothe, Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellees.
Before K.K. HALL, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Atmand Koci appeals from the United States Magistrate's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Koci v. Duncan, C/A No. 88-643-R (W.D.Va. Feb. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Jurisdiction is proper under 28 U.S.C. Sec. 636(c)